Citation Nr: 0607157	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  04-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chest burns with 
scars.

2.  Entitlement to service connection for bilateral eye burns 
with vision disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served a period of active service from July 1950 
to March 1954.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision rendered by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have any current residuals of chest 
burns with scars.

2.  The veteran does not have any current residuals of 
bilateral eye burns with vision disorder.


CONCLUSIONS OF LAW

1.  Chest burns with scars were not incurred or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Bilateral eye burns with vision disorder were not 
incurred or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection - Chest Scars and 
Bilateral Eye Disabilities

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service medical records are void of any complaints, 
treatment, or diagnosis of residuals of chest burns with 
scars and bilateral eye burns with vision disorder.  Further, 
VA outpatient treatment records dated from 1996 to 2003 only 
show diagnoses of cataract, astigmatism, presbyopia, 
refraction disorder, and hypermetropia as well a multiple 
unrelated skin disabilities.  The veteran also specifically 
testified that he did not suffer from permanent scar 
residuals due to these claimed disabilities in his April 2005 
hearing with the undersigned Judge from the Board.

Service connection requires the diagnosis of a current, 
chronic disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  In addition, refractive error of the eyes is not 
a disability within the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2005).  

Competent medical evidence of record does not establish that 
the veteran suffers from current residuals of chest burns 
with scars and bilateral eye burns with vision disorder due 
to disease or injury incurred or aggravated during active 
service, as physical findings are unremarkable.  As the Board 
finds that the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107 (West 2002).  Consequently, 
entitlement to service connection for chest burns with scars 
and bilateral eye burns with vision disorder is not 
warranted.

II.  Duties to Notify and Assist

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  As discussed below, VA 
fulfilled its duties to inform and assist the veteran 
concerning these claims.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

In the present case, a substantially complete application for 
the veteran's service connection claims was received in June 
2002.  Thereafter, the RO denied the veteran's service 
connection claims in an August 2002 rating decision.  Both 
before and after the August 2002 rating action was 
promulgated, VA provided notice to the veteran.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the section 5103(a) notice requirement was 
harmless error.  Notice was provided by VA, and the content 
of the notice fully complied with the requirements of 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
discussed below.  Further, after the notice was provided, the 
case was readjudicated in a January 2004 statement of the 
case (SOC).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).     

The Board finds that the notice requirements have been 
satisfied.  Notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated in June 2002 and 
November 2003 complied with these requirements.  Moreover, to 
the extent that the veteran was not specifically advised to 
submit any pertinent evidence in his possession by these 
letters, he was given the text of 38 C.F.R. § 3.159 in the 
January 2004 SOC.  Consequently, he was aware of this 
provision.

As for VA's duty to assist a veteran, the veteran's available 
service medical records and VA outpatient medical records 
have been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  VA's duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claims.  However, 
evidence of a current diagnosed disability must be shown in 
order to activate VA's duty to provide a medical examination 
under 38 C.F.R. § 3.159 (c)(4) (2005).         

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2005).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2005).




ORDER

Entitlement to service connection for chest burns with scars 
is denied.

Entitlement to service connection for bilateral eye burns 
with vision disorder is denied. 


REMAND

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2005).  In multiple statements of 
record the veteran describes multiple instances of noise 
exposure during active service.  VA audiological evaluations 
conducted from 1997 to 2002 show evidence of a current 
bilateral hearing loss disability under 38 C.F.R. § 3.385 
(2005), but it is not clear whether these tests meet the 
requirements of 38 C.F.R. § 4.85(a).  In an August 2002 VA 
treatment note, the examiner indicated that the veteran 
suffers from noise-induced bilateral hearing loss most likely 
secondary to military noise exposure.     

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiological examination to show the 
nature and extent of his claimed 
bilateral hearing loss disability.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) the veteran's current bilateral 
hearing loss was incurred in or 
aggravated by service, including 
specifically whether the veteran has 
current residuals of bilateral hearing 
loss due to noise exposure during active 
service.  The claims folder should be 
made available to the examiner for 
review.

2.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
service connection for bilateral hearing 
loss.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since January 2004.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


